PROB 12C
DMT Rev 01-17

UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF MONTANA
Petition for Warrant for Offender Under Supervision

Name of Offender: Christopher Louis Bending Docket Number: 0977 9:18CR00004-001

Name of Sentencing Judicial Officer: THE HONORABLE DANA L. CHRISTENSEN
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/19/2018

Original Offense: 21:841C=CD.F; CONTROLLED SUBSTANCE - SELL - DISTRIBUTE - OR
DISPENSE, 21:844A=CP.M; CONTROLLED SUBSTANCE - POSSESSION

Original Sentence: 214 Days custody, 36 months supervised release
Date of Revocation: January 31, 2020
Revocation Sentence: 4 months Bureau of Prisons; 32 months Supervised Release

Type of Supervision: Supervised Release Date Supervision Commenced: 05/14/2020

Assistant U.S. Attorney: Tara Elliot
PO Box 8329, Missoula, MT 59807, (406) 542-8851

Defense Attorney: Andy Nelson
Federal Defenders Office, 125 Bank St, Suite 710, Missoula, MT 59802, (406) 721-6749

PETITIONING THE COURT

Background

On 10/19/2018, the defendant appeared for sentencing before THE HONORABLE DANA L.
CHRISTENSEN, UNITED STATES DISTRICT JUDGE, having been found guilty by jury trial
of the offenses of 21:841C=CD.F; CONTROLLED SUBSTANCE - SELL - DISTRIBUTE - OR
DISPENSE, 21:844A=CP.M; CONTROLLED SUBSTANCE - POSSESSION. The offense
involved the defendant selling methamphetamine in Flathead County. The defendant was
sentenced to 214 days custody, followed by 36 months supervised release. The defendant began
the original term of supervised release on 10/19/2018.

On 10/19/2018, the defendant entered Alternatives, the Residential Re-Entry Center in Billings,
Montana. He discharged from the facility on 12/18/2018, completing all required group and
individual treatment sessions. His supervision was revoked on 1/31/2020, due to
methamphetamine use, criminal associations, and providing dilute urinalysis samples. The
defendant was sentenced to 4 months custody, followed by 32 months of supervised release. The
defendant began his current term of supervision on 5/14/2020.

On 12/9/2020, A Report on Offender Under Supervision was filed due to the use of
methamphetamine. The defendant was enrolled in substance abuse treatment with Gateway
Recovery Systems, random drug testing with Compliance Monitoring Systems, and attending
Petition for Warrant for Offender Under Supervision
Name of Offender: Christopher Louis Bending
Page 2

Flathead Valley Community College. The undersigned officer requested to continue supervision
and the Court agreed.

On 1/19/2021, A Report on Offender Under Supervision was filed due to the use of
methamphetamine. The defendant was attending substance abuse treatment with Gateway
Recovery Systems, random drug testing with Compliance Monitoring Systems, and attending
Flathead Valley Community College. The undersigned officer requested to continue supervision
and the Court agreed.

On 2/22/2021, A Report on Offender Under Supervision was filed due to the use of
methamphetamine. The defendant continued substance abuse treatment with Gateway Recovery
Systems, random drug testing with Compliance Monitoring Systems, and attending Flathead
Valley Community College. The defendant was going to work with his treatment provider and
switch into intensive outpatient treatment. The undersigned officer requested to continue
supervision and the Court agreed.

The probation officer believes the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 Mandatory condition: You must refrain from any unlawful use of a
controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter,
as determined by the court.

On 11/20/2020, the defendant provided a positive methamphetamine test
with Compliance Monitoring Systems. The sample returned positive for
methamphetamine from Abbott Toxicology on 12/1/2020. The defendant
admitted to consuming methamphetamine over a two-day period.

On 12/15/2020, a sweat patch was placed on the defendant by Compliance
Monitoring Systems and returned positive for methamphetamine on
1/7/2021. The defendant admitted to consuming methamphetamine on or
about 12/9/2020.

On 2/9/2021, the defendant provided a positive methamphetamine test
with Compliance Monitoring Systems. The sample returned positive for
methamphetamine from Abbott Toxicology on 2/16/2021. The defendant
admitted to consuming methamphetamine for several days starting on or
about 2/2/2021.

On 3/2/2021, the defendant admitted to consuming methamphetamine on
or about 2/18/2021.

On 3/23/2021, a sweat patch was placed on the defendant by Compliance
Monitoring Systems and returned positive for methamphetamine on
4/3/2021. The defendant believes he consumed methamphetamine in the
beginning March.
Petition for Warrant for Offender Under Supervision
Name of Offender: Christopher Louis Bending
Page 3

2 Special condition: You must participate in substance abuse testing to
include not more than 365 urinalysis tests, not more than 365 breathalyzer
tests, and not more than 36 sweat patch applications annually during the
period of supervision. You must pay part or all of the costs of testing as
directed by the probation officer.

On 11/27/2020, 2/25/2021, and 2/26/2021 the defendant provided a dilute
urinalysis sample with Compliance Monitoring Systems.

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A WARRANT BE ISSUED

In conformance with the provision of 28 U.S.C. § 1746, I declare, under penalty of perjury, that
the foregoing is true and correct to the best of my knowledge. Based on the information presented
that the offender has violated conditions of supervision, I am petitioning the Court to issue a
warrant.

 

 

 

Reviewed Respectfully Submitted
By: Derek Nat By: Coan Naneon
Derek Hart Evin Hansen
Supervising United States Probation United States Probation Officer
Officer
Date: 04/16/2021 Date: 04/16/2021
ORDER OF COURT

I find there is probable cause to believe the offender has violated conditions of supervision,
supported by the above affirmation given under perpity of perjury. The Court orders the issuance
of a warrant. Considered and ordered this 19% day of _ 2,
and ordered filed UNDER SEAL and made a part of the records in the above case.

 

IT IS FURTHER ORDERED that upon notification to the Clerk of Court’s Office that the above
named Defendant has been taken into custody, the Petition for Warrant or Summons for Offender
Under Supervision shall be unsealed.

Dana L Christensen
United States District Judge

4/14)2!

Date
